Nuclear safety 25 years after the Chernobyl disaster (debate)
The next item is the debate on the oral question to the Commission on nuclear safety 25 years after the Chernobyl disaster by Bogusław Sonik, on behalf of the Committee on the Environment, Public Health and Food Safety - B7-0312/2011).
Mr President, I would like to say how happy I am that this sitting of the European Parliament is commemorating the victims and all those injured by the Chernobyl disaster, which was the greatest nuclear disaster in history. Particularly in the light of recent events in Japan, this anniversary has become a tragic reason for assessments and considerations regarding nuclear safety. The Chernobyl tragedy also revealed the powerlessness and thoughtlessness of the then Communist authorities in Ukraine, which tried to conceal from the world the disaster and its scale.
Let us remind ourselves of just a few facts, which give some indication of the scale, extent and dimensions of the tragedy. The explosion of the reactor at the Chernobyl nuclear power plant resulted in the contamination of around 100 000 km2 of land, of which 70% was in Belarus. Radioactive substances also reached Scandinavia and Central Europe, including Poland, as well as Greece and Italy in Southern Europe. Around 115 000 people were evacuated from the areas in the vicinity of the reactor, and around 220 000 people were relocated from Belarus, the Russian Federation and Ukraine after 1986.
It is very hard to assess the ravages wreaked by the disaster, both in terms of health and the environment. Specialists are still unable to determine the number of deaths caused by the disaster. According to the World Health Organisation, the number of those killed by cancers caused by contamination following the explosion in the nuclear power plant may be as many as 9000. Other sources estimate that around 200 000 people have already died from radiation-related diseases, and that a further 100 000 people may die from cancers caused by the Chernobyl disaster in future. According to the latest research, the residents of at least two Ukrainian districts are still eating contaminated food.
Let us not forget that the European Union, which set up the Chernobyl Shelter Fund, has contributed most in financial terms in the fight to mitigate the effects of the Chernobyl disaster. On the 25th anniversary of the disaster, the European Commission announced that EUR 110 million would be allocated to stabilising the situation and protecting the environment around the Chernobyl nuclear power plant.
In this context, we cannot forget that the question of how to approach nuclear safety is relevant across all borders around the world, and should therefore be considered in a spirit of solidarity and cross-border responsibility. Therefore I would both ask and call upon the European Commission to conduct long-term and comprehensive research into the health-related consequences of the Chernobyl disaster. Is the Commission prepared to undertake and support long-term research, over a human lifespan, into the effects of the Chernobyl disaster for the health of Europeans in all areas which suffered from nuclear fallout? Does the European Commission have any data regarding environmental contamination in the areas most affected by the explosion? On the anniversary of the disaster, is the Commission going to encourage governments to commit publicly to providing new funding for the fight to mitigate the effects of this nuclear disaster?
In view of the number of nuclear power stations on the territory of the European Union and the current level of coordination within the European Union, what possible scenarios is the Commission aware of regarding the effects of a serious nuclear accident in a power station for the populations resident in the individual Member States? Does the European Commission have any plans to coordinate the national positions in the event of a nuclear disaster? Nuclear disasters always come as a surprise, and always have international and global consequences. It is therefore better to have prepared a set of necessary responses in advance, which will make it possible to minimise the risk and avoid further disasters.
Member of the Commission. - (DE) Mr President, honourable Members, in the 25 years since the nuclear accident in Chernobyl, the Commission has played a significant role in worldwide efforts to alleviate the consequences of the tragedy. The size of the task meant that a united effort was required. That is why the Commission cooperated with partners in the Member States, the G7 and Ukraine itself to ensure that the area can be stabilised in an orderly manner and secured in an environmentally appropriate way.
The EU took an active approach in mobilising more resources from the international community to enable outstanding work at the Chernobyl site to be completed and we are continuing our efforts in this direction with our own contribution. The Commission is the biggest contributor to the Chernobyl Shelter Fund and we promised a further EUR 110 million from our budget at the donor conference held in Kiev last April, which brought together pledges of a further EUR 550 million.
We have been busy on the diplomatic front and have also persuaded 32 countries, including 13 new donors, to commit to the fund. We intend continuing our activities among other donors, including the European Bank for Reconstruction and Development, so as to secure the financial resources still required to complete all projects by 2015. We are also working with the government in Ukraine to ensure that the plan to shelter the Chernobyl reactor core can be completed. This involves encasing the damaged reactor block IV with new protective cladding and the necessary steps to close down the other reactor blocks. All work should be completed by 2015.
Next we turn to the research projects under the aegis of the Euratom framework programme relating to the consequences of the accident and how these are to be overcome. At present, research into low doses of radiation is the subject of a large-scale initiative as part of a joint programme planned by the European MELODI platform.
As part of the mechanism for cooperation in the area of nuclear safety, we are considering a project aimed at helping the most significantly affected population groups around the Chernobyl exclusion zone. It is our intention to deal with the links between health and nutrition in greater depth. If it proves useful to carry out targeted activities in evaluating the consequences for human health in all areas affected by the fallout from Chernobyl, the Commission is ready to take action and to transfer responsibility for the coordination of the appropriate measures to the EU's Health Security Committee.
Another of the Commission's responsibilities is the combating of environmental contamination. After the accident, we contributed to joint research projects with the Commonwealth of Independent States in supporting the gathering of extensive data and the designing of strategies for disaster management in the nuclear sector and in the relevant areas in Belarus, Russia and Ukraine. We gathered data on the release of radioactive caesium throughout the EU following the accident. This was published in the form of an atlas in 1998, produced in cooperation with Ukraine, Russia and Belarus.
At present, under the aegis of the 7th Euratom framework programme, we are supporting a network of excellence in radio ecology in order to finance integration, networking and scientific excellence in the interests of radiation protection for human beings and the environment.
When it comes to civil protection, for the last nine years we have been fostering cooperation between the Member States in the area of civil protection exercises. These exercises also involve participants from third countries. Three exercises co-financed with funds from our financial instrument for civil protection had a radiological component, namely TORCH, which dealt with an accident resulting in mass fatalities and its simulation, CREMEX, which involved a mass contamination in the form of a dirty bomb, and SISMICAEX, implemented one year ago, which dealt with a nuclear accident caused by an earthquake.
In the coming years we shall continue to provide aid in a spirit of European solidarity, doing all we can to reduce the damage and to avoid further damage from Chernobyl.
on behalf of the PPE Group. - (DE) Mr President, Mr Oettinger, ladies and gentlemen, I believe that it is always good to take stock of activities, which is why I am grateful to the Commission for having explained so clearly everything that Europe has done since the disaster, both immediately, in the medium to long term, and right up to the present.
Irrespective of how we view the problem, it is worthwhile pointing out that these damage limitation measures could never have taken place on this scale without the involvement of the European Union. I also find it very helpful to know that the Commission did not just provide immediate direct aid, but on behalf of Europe as a whole has also dealt intensively with the question of what conclusions are to be drawn from the disaster in terms of civil protection measures, information exchange systems, as well as research and related studies. I am not entirely convinced that it is absolutely necessary to come up with new studies. It may be that we need to evaluate the material already available to us to see whether it is sufficient for our needs. I believe that this will become clear during the course of a differentiated debate. Sometimes having access to a huge amount of information is no guarantee that meaningful progress will be made.
I would like to express my thanks and to say that the Commission and Europe as a whole can be pleased with what they have achieved in this case. They have demonstrated that these institutions are not just a talking shop, but also a source of practical aid.
on behalf of the S&D Group. - (DE) Mr President, Mr Oettinger, ladies and gentlemen, I would like to thank Mr Sonik for triggering this debate and for preparing the oral question.
I agree that we should never forget the Chernobyl disaster. We are well aware that the long-term consequences of the catastrophe are still being experienced a full quarter century later. There is still a large uninhabitable area, so that people can no longer return to their homes. Then there is the long-term impact on health. Television has shown us that women still suffer miscarriages 25 years after the disaster.
Europe shares some of the responsibility because the issue of nuclear safety is not a matter of national sovereignty, but rather one of European responsibility. On this densely populated continent, every nuclear power plant has consequences for neighbouring countries. It is for this reason, Mr Oettinger, that you have particular responsibility for ensuring that we get to grips with this topic, especially in the light of what has happened in Fukushima. Later on we are going to talk with you about the stress tests, in other words the safety analyses for the 143 nuclear power plants. I would encourage you to stick to your principles. We want the highest possible safety standard in Europe, not just investigations into natural disasters. Accordingly we must also investigate other risks, such as plane crashes, terrorist attacks, computer attacks, in other words this combination of attacks on nuclear power plants; what is more, you must guarantee that this does not become simply a token gesture.
There is still a great deal to be done in Chernobyl. The sarcophagus is not yet safe, which is why new financial resources are required to put this in order. I have not yet heard any plans for what to do with the nuclear waste lying about the site; the disposal of this material is not yet assured. Accordingly I believe, Mr Reul, that research studies are necessary because we do not have enough experience with the long-term effects of radiation. I would encourage the Commission to put such studies in motion.
In the final analysis, the safest option is the nuclear exit strategy. As we continue to cooperate with the affected countries, my greatest wish is that we should establish workshops for future technology there, and provide advice on how to save energy and develop alternative energy sources. This is precisely what is needed 25 years after Chernobyl.
(The speaker agrees to take a question in accordance with Rule 149(8) of the Rules of Procedure.)
(DE) Mr President, I would like to thank Mr Leinen. He referred to stress tests. What I would like to know is: the stress tests must have a consequence. Do you think it would be possible to establish a permanent European regulator for this area who would be responsible for dealing with these issues and who would have the power to remove dangerous nuclear power stations from the grid?
(DE) Mr President, I would like to thank Mr Rübig for his question. The aim must be to establish a European competence for monitoring nuclear power stations. If an issue has an impact that goes beyond national borders, then this involves a European dimension, which also requires a European competence. Mr Oettinger, we do not yet have this competence, however you must do all you can to ensure that we are given the basis to monitor nuclear plants independently and objectively from a European perspective, enabling us to draw our own conclusions when weaknesses are pinpointed. If the stress test shows that a power plant is unsafe, then it must be shut down or, if possible, upgraded.
on behalf of the ALDE Group. - Mr President, while the question of pursuing our energy strategy, with or without nuclear power, is now being debated in the Member States concerned, we should keep in mind that, whichever decision is taken, nuclear safety will remain a long-standing issue for several generations. We should obviously develop and enforce common standards on nuclear safety at international level since radioactive contamination knows no borders, as the Chernobyl disaster revealed and as is confirmed by what is still happening in Fukushima.
Twenty-five years after events in Chernobyl, we still need further assessment and research on past and current impacts of contamination of human health and the environment. We have to think about nuclear safety, not as a protection measure but as a long-term and encompassing strategy. We should also address the issue of nuclear waste. What has remained from Chernobyl is waste and this is a serious and threatening issue in the region. It is also becoming a European challenge for the future of nuclear energy. We need more research in this field and we need to guarantee the long-term safety of storage or disposal of these materials.
Whatever decision we take now, reversibility and retrievability are therefore required. I would welcome a clear position from the Commission on this matter.
Mr President, Chernobyl has been a point of reference for European policy for the 25 years since the tragic disaster. Sometimes this is entirely apposite, but sometimes it is devoid of any sense. Unlike the Soviet Union of 30 years ago, in the European Union we have very good legal instruments to enforce our safety standards. They are among the highest standards in the world, and so it is an abuse of history to exploit Chernobyl today for the purposes of anti-nuclear propaganda based on sheer prejudice. There is another aspect to the reining in of the European nuclear sector, namely that it helps maintains our dependency on imports of fossil fuels from third countries.
There are also useful conclusions that can be drawn from Chernobyl. A whole series of Russian nuclear power stations, which are intended to export electricity to European Union Member States, are being planned along our eastern border. They are being constructed without any regard for EU safety standards. It would be worth the Commission taking steps to ensure that its standards are enforced not only in the EU itself, but also outside its borders, since the plants in the Kaliningrad Oblast and in Belarus are aimed at the European market. The only question is whether the Commission will have the power and the imagination to succeed in taking action in this field.
on behalf of the Verts/ALE Group. - (DE) Mr President, Mr Oettinger, it is true that the European Union has already done a lot in relation to Chernobyl and its aftermath. Nonetheless, the question remains whether we have done enough, whether we can ever do enough and whether we always do the right thing.
In my opinion, there are still some major gaps that need to be filled in the area of the health issues arising from the fallout. The dispute relating to the continuously falsified figures from the International Atomic Energy Agency needs to be teased out. I believe that the European Union, whose territory is affected by roughly half of the fallout from the disaster - I use the present tense 'is' advisedly - must look to its own interests here. This is very important. The international consequences that we, as an international community, must suffer are by no means limited to the territory of the former Soviet Union, Belarus, Ukraine and Russia, because more than half of the fallout following the fire and explosion fell on the territory of the European continent. So, I would encourage you to examine the need for a new evaluation of the incident's impact on health. Many former employees of the World Health Organisation would be pleased to find their work assessed in a different light.
My next concern is the local clear-up operation. The large new shelter is currently the subject of much debate. Why is it that we still do not have a risk analysis for Sarcophagus I? Why is it that we are unable to understand the problem that exists there? How can it be that a project of this magnitude is being managed without a transparent risk analysis? I also wonder how it is that we still have no explanation for why it has not been possible to remove and store the spent fuel rods from Chernobyl Reactors II and III, which were shut down correctly? I regard that as a huge problem.
My third point is that we in the European Union have been on the threshold of nuclear meltdown several times since Chernobyl and long before Fukushima. Forsmark is a good example of this, Paks is another, as is the Brunsbüttel nuclear power plant in Germany. The stress tests now proposed are incapable of describing the risk that faces us in the existing European nuclear power plants. For this reason I would ask you, Mr Oettinger, not to try to pull the wool over our eyes. You promised tough safety tests. What has been placed on the table so far cannot be taken seriously.
on behalf of the GUE/NGL Group. - (DE) Mr President, following the disaster of Chernobyl 25 years ago, new investigations by the Society for Radiation Protection show that to date 1.4 million people have died from the long-term consequences of the nuclear meltdown. Even in Germany we feared for the safety of our children, as they were exposed to radioactive rain clouds and contaminated foodstuffs.
The EU must now take the right steps in responding to the Chernobyl and Fukushima disasters. The fears that the promised stress tests for all nuclear power plants would simply provide an excuse for the continued operation of reactors have unfortunately proven to be well-founded in the light of the stress criteria announced. Other nuclear facilities will not be examined. Any threats that could cost the nuclear industry too dearly, such as human error or plane crashes, are simply ignored, despite the fact that these are key when assessing the safety of the population.
We are calling for extensive, binding stress tests carried out by independent experts. However this can only be the first step on the way to a Europe-wide nuclear exit scenario.
Mr President, the explosion at Chernobyl was a disaster, but let us keep it in perspective: 64 people were killed by Chernobyl radiation over 23 years, and it caused an unknown proportion of 6000 cases of thyroid cancer. These are tragic figures but they pale into insignificance compared to the death toll on our roads. Yet, while no one is using road traffic accidents to campaign to ban the motor car, a small army of leftists is using Chernobyl to push for an end to nuclear power.
I do not doubt that they mean well but the road to hell is paved with good intentions. The same people meant well when they helped to create the biofuels rush, pushing the price of food beyond the reach of the world's poor. Tonight millions of children will go to bed slowly dying of hunger because people on that side of the House meant well: that is what the fuzzy ideals of the Utopian left do in the real world.
The impact of a nuclear ban would be even worse because the alternative to nuclear power is not wind farms and solar panels. In our energy-scarce, post-peak oil world, the alternative to reactors is mass starvation.
(LT) Mr President, the causes of the Chernobyl disaster include mistakes in project design and the failure to test the reactor in extreme conditions. The tragedy that took place in Japan a quarter of a century later has forced us to check the safety of existing nuclear facilities through stress tests. I have no doubt that nuclear power plants within the European Union will pass these tests or will at least carry them out.
However, when there are accidents in such facilities, damage to the environment and human health does not stop at the border. The whole of Europe learnt that lesson well 25 years ago. Therefore stress tests must be carried out, and not only at nuclear power plants within the European Union. Currently two power plants are planned close to the European Union's borders - in Belarus and the Kaliningrad region. Unfortunately, in these cases it seems too early to talk about any stress tests. There has not been a proper environmental impact assessment of these cases, not all questions have been answered and a system for rectifying environmental damage has yet to be established. Moreover, the Belarusian power plant is to be built on a site that experienced a seven-point earthquake, the biggest in Belarusian history.
Therefore the entire European Union, both the Commission and the Member States should act in solidarity to ensure that nuclear power plants planned in the European Union's neighbourhood are subject to the same stress tests as European Union power plants. They must also ensure that the project developers provide the international mediating organisations, the IAEA and the Espoo Convention secretariat, with clear and substantiated responses as regards the choice of construction sites, environmental impact, reparations and evacuation plans. Only then can we be sure that we will not have to evacuate 100 000 people, this time within the territory of the European Union.
(LT) Mr President, this discussion is very important, but long overdue, in my opinion. The nuclear accident in Chernobyl is still having disastrous effects on the populations of both Ukraine and neighbouring countries. The people of Lithuania are to this day paying for this accident with their health; its consequences will also be felt by future generations. Unfortunately, the accident in Fukushima has shown that, because of the material benefits, in 25 years the world has made absolutely no attempt to evaluate the nuclear threat objectively. For many years we were told that nuclear is the cleanest and safest form of energy, but as we can see, when there is an accident its consequences are disastrous, they will echo through the generations and the cost of these consequences is immeasurable. The issue of nuclear safety must be fundamentally reviewed. I welcome the fact that the Commission has initiated the implementation of stress tests at European Union nuclear power plants, but such checks must become systematic and continuous, not random, in order to reduce the chance of accidents as much as possible. From our experience of the banking crisis we have learnt that not one institution or sector can guarantee effective self-regulation or self-control. Commissioner, I therefore feel you will agree that it is necessary to set up a nuclear safety policy as a matter of urgency and to supervise its implementation.
We must have a European Union position as regards third countries which intend to build nuclear power plants right next to the European Union's external borders. We must know what actions will be taken if the nuclear power plants fail to comply with stress test requirements and many other issues.
(SV) Mr President, people and rescue workers in and around Chernobyl suffered very badly as a result of the disaster, but the effects also reached areas much further away. Today, 25 years after the Chernobyl disaster, animals kept in open pasture in certain areas of Sweden still have to be tested and given alternative feed before they are slaughtered. This has affected the Sami people in particular.
After the disaster in Fukushima, many people in Europe are now concerned about nuclear power once again. It is therefore extremely important that the checking and assessment of the European reactors does not become a paper tiger, but that it really is a proper assessment.
Transparency is of the utmost importance, and I am therefore very concerned to hear that the United Kingdom does not want to report the results of stress tests and that France is not interested in ambitious stress tests. Commissioner, as well as technology and geography, you must also ensure that the safety culture and the structure of safety policies are included in the stress test when the proposal is put forward. Thank you.
(PL) Mr President, twenty-five years after the nuclear accident in Chernobyl, we are becoming ever more aware of the tragic consequences of disasters in nuclear power stations, for human health and even life and for the environment as a whole. We have also become more aware of this following recent events in Fukushima. We know for certain that one of the main causes of the Chernobyl accident was the flawed design of the reactor. This begs the question of whether the European Union is monitoring what is happening with the other reactors from the Soviet era; what steps is it taking to ensure that they are safe?
At present over 140 nuclear power stations are operating on the territory of the European Union, with over 190 on the European continent. I therefore support the decision to conduct stress tests of nuclear power stations on EU territory. These tests will not be mandatory, however, and there will be no consequences for those who fail to participate in them. What will be the outcome of these tests for nuclear power stations which do not pass them or which do not participate in them? There can be no doubt that we need to set high standards for nuclear power stations in order to ensure that they can gain greater public acceptance than to date, since they are unquestionably an important source of energy for Europe. We should also develop other possible sources of energy, such as shale gas for example, which provides many opportunities to obtain energy without expanding the nuclear energy sector unnecessarily.
(FR) Mr President, Commissioner, ladies and gentlemen, I shall begin by commending the initiative taken by my colleague and friend, Bogusław Sonik, in tabling this oral question on nuclear safety 25 years after the Chernobyl disaster.
Chernobyl remains the worst civil nuclear disaster in history. It is crucial that we learn lessons from the successive disasters involving nuclear power. Allow me to present four to you.
Firstly, we must guarantee maximum levels of safety and security to citizens. The European Union must have the highest standards in the world and must exert an influence on international authorities so that, within the framework of global governance which has begun to emerge, people throughout the planet can be certain that the strictest possible safety criteria are being applied as scientific knowledge develops. All commercialisation of low-cost nuclear power plants must also be stopped.
Secondly, the public domain, and more specifically the European Union and its Member States, as well as nuclear industry operators, must adopt a behavioural ethic of total transparency in relation to nuclear activities. Citizens accept scientific risk to some extent, but only if it can be measured. Only a transparency ethic, attracting heavy penalties if breached, can dispel this concern.
Thirdly, all safety-related costs should be included in the energy production cost, and if we have to set money aside to cover all the costs, that is, if we have to make it compulsory to set this money aside, then we must introduce legislation establishing mandatory levels of capital.
Fourthly, we must monitor the training of nuclear engineers and speed up scientific research programmes, and on that note I would like to express my satisfaction that the Seventh Framework Programme of the European Atomic Energy Community (Euratom) has been extended into 2012 and 2013.
(RO) Mr President, I am from Romania, a country which produces nuclear energy, whose population even now has fears and questions that remain unanswered about the long-term impact of the Chernobyl accident. I welcome this important discussion with the European Commission. I think that it is our duty to show our concern, particularly about the issue of measuring the impact of nuclear accidents on human health.
A group of experts funded by the European Commission recommended an international study should be conducted, which would investigate all the effects that the Chernobyl disaster has had on human health. The World Health Organisation would usually be the most suitable candidate to carry out this study. However, there is, in actual fact, a conflict between the World Health Organisation and the International Atomic Energy Agency, with the interests of the nuclear industry seeming to take priority over human health. An agreement signed between these organisations well over 50 years ago implies that the Agency can prevent the WHO from having access to information regarded as confidential, even if this information may be crucially important for monitoring and understanding the effects of nuclear accidents on human health. In other words, an organisation concerned with promoting nuclear technology bans the WHO from accessing information about the impact of this technology on human health.
(PL) Mr President, two weeks ago, we marked the passing of a quarter of a century since the explosion in Chernobyl, the effects of which were tragic. I remember very clearly the days immediately following the tragedy, when the Communist regime in my country, Poland, concealed the truth about the disaster itself, and then about its scale, and thousands of people were forced to participate in the May Day marches with no regard for their health, only five days after the explosion, when a radioactive cloud covered a large part of Europe, including the north-east region of Poland, which is the electoral district I have the honour of representing in the European Parliament.
Appropriate safeguarding of the explosion site is still an unresolved issue. Work on a new shell was halted due to lack of funds, and EU aid is therefore essential in order to make it possible for the work to be completed. Yet let us not run away from atomic energy, which is an ideal tool for establishing energy independence in Europe. Further expansion in this respect is therefore unavoidable, as proven by the plans to construct further plants in Poland, Lithuania and Slovakia, and I therefore support the introduction of stress tests and safety assessments for nuclear power stations. The tests should be mandatory and carried out periodically. We should also actively support international cooperation on improving nuclear safety, and therefore similar stress tests should be carried out in nuclear power stations in Ukraine, on Russian territory and in the former Soviet states.
(DE) Mr President, Mr Oettinger, like Fukushima, Chernobyl showed that, despite all the rules we may set down, the residual risk from human error needs to be measured and that, in this context, we must identify more clearly where the limits of nuclear energy lie, because obviously even the strictest regulations cannot eliminate this residual risk as a result of human error.
My second point relates to the lack of available information because of the Soviet system that existed at the time. This socialist system lies behind the misinformation and lack of information at the time, as well as the paucity of data available to us today. The Soviet centralist model is largely responsible for this misinformation. This energy source and the associated residual risk are only acceptable - even on a temporary basis - if they are associated with the necessary degree of openness.
Thirdly, we must recognise that many people - including some from my own constituency - are still helping to alleviate the consequences of the disaster by inviting children into their homes, as well as many other initiatives. The consequences of this catastrophe can still be seen in a generation that had not even been conceived at the time. Accordingly, we can only take this residual risk into account to a limited extent and should understand that nuclear energy can only be a stop-gap technology.
Finally, Commissioner, I wish to encourage you in relation to the stress tests. We need European criteria and inspection standards that are not solely open to the arbitrary will of individual states. These stress tests must establish a situation whereby no data can be provided that cannot be verified subsequently. That is why I would urge you not to allow yourself to be manipulated by members of the Council of Ministers, but rather to set down clear, common, verifiable standards, so that these stress tests fulfil their purpose.
(LV) Mr President, Commissioner, if someone lives on a road that is too loud, there is always the possibility of moving somewhere further away, perhaps just a couple of blocks distant. Unfortunately, as the Chernobyl incident 25 years ago and the Fukushima incident a few weeks ago remind us, when it comes to nuclear power plant accidents, this possibility of simply moving a few blocks further away does not exist. Nuclear safety is not a local issue. It is, in fact, a global issue.
Next door to Europe lie Russia and Belarus, which do not currently have the same high safety standards that we have in the European Union. However, we in Europe have nowhere where we can move to away from our neighbours. We have to ensure that our safety standards apply not only to Europe but also to Europe's neighbours, and, in fact, to the whole world. I therefore call upon you, Commissioner, not only to carry out these stress tests in Europe (and they must be carried out, and carried out strictly), but also to work to ensure that European standards and European stress tests apply also to our neighbours and to the whole world. In this connection, Europe has the chance to exercise influence on our direct neighbours and link energy purchases with the nuclear safety issue. Thank you for your attention.
(DE) Mr President,
(Mr Mann begins to speak without a microphone.)
.... 1986 and the nuclear meltdown of an outdated nuclear power plant. Fearing the danger from radiation, we stayed at home as much as possible for weeks on end, only venturing outside when absolutely necessary.
A nuclear emergency was declared on 11 March of this year in the Fukushima nuclear power plant. Even in a high-tech country like Japan, the promised safety levels could not be even remotely achieved. The responsible politicians need to distance themselves from over-hasty solutions. Sustainability involves compulsory stringent stress tests that examine the impact on nuclear power plants of natural disasters, as well as accidents, terrorist attacks and human error.
My country stands accused of 'typical German angst' - quite unfairly in this case. We need to take the fears of our citizens seriously. Everything needs to be on the table, from different timetables and decommissioning scenarios to qualified moratoriums - without false time pressures, polemics or ideologies. The work of the German Ethics Commission should be a shining model for Europe.
Workers in nuclear power plants need special protection. The Committee on Employment and Social Affairs wants to expand the legal basis for the directive on disposal to the Treaty on the Functioning of the European Union. This would also include those workers who deal with radioactive waste and spent fuel rods. Stringent criteria must apply in the areas of training and occupational safety and thorough investigations are required.
On a final note, Mr President: we must never compromise on safety issues. This is true for the EU and for our neighbours, who must be persuaded of the importance of joint decision-making.
(PL) Mr President, Commissioner, while we commemorate the victims of the Chernobyl disaster today, our thoughts are also with the victims of Fukushima, and we are also considering the safety of our citizens in Europe. This is the subject of our debate. Public fears regarding nuclear energy have recently intensified greatly in Europe, something which emerges from all the opinion polls carried out in all the EU Member States, including my own country, Poland, where support for the construction of nuclear power stations has fallen by 10-15%. It is therefore extremely important that the criteria of the six-point tests announced in Budapest should be met, since this will ensure that people feel safer. Commissioner, you must not yield to the will of the Member States which are calling for the criteria to be relaxed. This is currently a subject of disagreement, and we would insist most emphatically that half-measures and relaxed criteria should not be agreed to, in view of either crises or normal human error. This is all the more true since the results of the tests should form a basis for the drafting of guidelines for the Member States which are only just starting to develop their nuclear programme.
We have discussed countries neighbouring Europe which have nuclear programmes. I think that these issues should be included in the Commission communication on the external dimension of the EU energy policy. We are talking about energy which is supplied to Europe, and which should be covered by EU policy, in the same way as gas or other sources of energy. At the same time, we must also work on the Europeanisation of energy policy.
- (SK) Mr President, we all still remember clearly the terrible disaster at the Chernobyl nuclear plant 25 years ago.
Hundreds of thousands of people lost their lives, and many bear the consequences of the radiation to this day in the form of disease and death through cancer. I am delighted that the European Parliament is addressing the question of nuclear safety today and that this is a key point, but another key point is that without nuclear energy we cannot, unfortunately, get by at all. This applies in Europe, in the United States and in China, but in China, the United States and India there are projects for new nuclear plants, as you will surely be aware, and I think it is an over-reaction to exclude nuclear power in Europe in the future. Another key point, of course, is public health and safety, and I am pleased that the planned stress tests, both in the EU and, as has been said here, also in Belarus, and in the future Ukraine and Russia, should be such as to make people in the EU safe.
Mr President, I would like to speak about one issue only. Twenty-five years after Chernobyl, there is a need to rebuild the sarcophagus, but we see how difficult it is to gather the financial resources: how difficult it is to get the financial resources from those European Member States that are, at the same time, worrying very much about nuclear safety.
We have to make sure that the long-term commitment is there for as long as the long-term risk of the nuclear facility in Chernobyl remains. The public commitment needs to be not merely verbal, but also financial; and human resources are necessary too, to provide the skills required for the long term - for as long as Chernobyl remains unresolved. We may not realise at this stage what is required in terms of Member States' financial resources, but until we understand the problem we will continue, for the most part, to pay mere lip service to tackling it.
(DE) Mr President, Mr Oettinger, ladies and gentlemen, even 25 years down the road, Chernobyl continues to be a cause for concern. Fukushima will also be a source of anxiety for years to come. The debate surrounding these major accidents is a sign that nuclear technology has inherent risks that it may not be possible to control. This is leading to a rethink in energy policy. However, it is also evident that unilateral action by individual countries is a mistake. We need international strategies, or at least EU-wide strategies when it comes to safety. That is why I fully support the Commissioner for Energy, who has made a number of important proposals in this direction. I would call on everyone here to work together to produce common principles so that the existing nuclear reactors really are safe, so that power failures are not allowed to happen and so that earthquake safety and other risks can be better estimated. We should then take a pro-active approach in bringing these principles to the attention of the international bodies.
(FI) Mr President, ladies and gentlemen, it has been 25 years since the Chernobyl disaster, but we do not have any comprehensive, systematic research into the catastrophe's effect on health. There are just separate, uncoordinated studies: for example, regarding the increased incidence of thyroid cancer in Ukraine and Belarus. This absence of comprehensive, followup studies is a disgrace, and I would ask the Commission to commit clearly to measures to carry out a comprehensive, international study of this kind.
The claim has been made in this debate that Chernobyl might only have led to the deaths of a few dozen people. The estimates for deaths at the other end of the scale are in the millions. This sort of confusion is possible precisely because there is no comprehensive research. Research of this kind would also improve the knowledge that mankind has about the effects of radiation on health.
- (CS) Mr President, in connection with the 25th anniversary of the Chernobyl disaster, I believe that gratitude should be expressed to two countries which the European Parliament is none too fond of. First Belarus, which suffered the same consequences of this disaster as did Ukraine, and which has been funding recovery from the aftermath of the disaster patiently and without any posturing. Much has been done, without the EU authorities paying much attention. Secondly, thanks are due to the government and people of the Republic of Cuba, which has taken many children whose parents died in the Chernobyl disaster for treatment in Cuba. They were given the best possible treatment and the best possible care at a time when the Republic of Cuba was in a very difficult economic situation.
(DE) Mr President, Commissioner, ladies and gentlemen, we are all well aware of the direct impact of Chernobyl. I have a question because, after all, our citizens expect us to learn lessons from such events. There is little doubt that the Commission is aware of the consequences of Chernobyl and now Fukushima for the population of Europe, whether in terms of health risks or the financial consequences. What steps are being taken to protect the people of Europe in the event of a new accident? After all, undeniable risks exist here in Europe too - for example in connection with the Isar I power plant, which is the same type as Fukushima and which is in the flight path of Munich airport, or Krško, which is located in an area prone to earthquakes.
Mr President, in my half-minute I would say two or three things: firstly, the victims of Chernobyl are thankfully not forgotten. In my own country, a great lady by the name of Adi Roche and her organisation have given tremendous support and will do so long into the future, because the effects of Chernobyl will still be felt. Secondly, the role of the Commission, as highlighted by the Commissioner, is praiseworthy; and, thirdly, the point made by Paul Rübig that a new regulator should oversee the stress tests and any future power plants that are built would be very sensible.
- (SK) Mr President, the Chernobyl disaster showed us the importance of having a highly-developed information system. We know that the Soviet leadership concealed the effects of the damage to the nuclear reactor for a very long time, and this had grave consequences for the inhabitants of nearby countries. We should also be prepared for the eventuality that, just as in Chernobyl, the operator of the plant in Fukushima has made an attempt to conceal the damage and has tried to water down the information relating to these issues. From the perspective of providing protection in the event of a nuclear disaster, it is therefore very important to ensure that information is provided very quickly and efficiently, both to the public and to the experts, and that it is accurate. In Chernobyl the cause was human error, while in Fukushima it was the natural elements. We know how to prevent human error, we know how to train workers and we know how to provide good automatic protection, and we must strive to ensure that we provide such mechanisms in the future.
Member of the Commission. - (DE) Mr President, honourable Members, with regard to Chernobyl, I am happy to promise that your proposals and demands in relation to the issue of research, as well as other areas, will be examined by us and incorporated in the next steps. Likewise, we shall do all we can to finance the necessary technical measures in full within the international community with the involvement of the European Union.
I would like to express my general thanks for a very constructive discussion, including the question of what is to follow in the wake of Fukushima. Following this sitting we are scheduled to meet with the coordinators of the responsible parliamentary committees, where I will explain how things now stand.
Firstly let me point out that the stress test is uncharted territory for us. You are well aware of this. There has never been an inspection process for nuclear power plants at European level. I believe that this is already a significant fact that points to the way ahead.
My second point is that if one reads the Treaty of Lisbon, a document on which you all worked, then it is evident that the decision on the energy mix was and remains a matter for the Member States, in other words the countries where you live. For this reason, the decision in favour of coal, nuclear energy, gas or renewable energies is largely a matter for the Member States themselves. The 20% renewable energy requirement is the first time that we have had a European process that impacts on the decision in relation to the energy mix otherwise decided solely by the Member States themselves. We have 14 Member States that operate nuclear power plants and 13 Member States that do not. Poland, a very European country, is on the point of deciding on two nuclear power plants. In Italy, the search for suitable sites has been suspended.
You have suggested that I should put a European regulator in place. If that is what you want, then give me the legal competence to do so and approve the relevant jobs. I will accept everything you have to offer. However, I am bound by law and legislation. As yet we do not have a European nuclear watchdog. There is no provision for such a body either in the Treaty of Lisbon, the Euratom Treaty or in the establishment plan for the Commission. You know this as well as I do.
I think that the stress test is important. It has been commissioned by the European Council and is intended to set the highest standards for safety as its benchmark. The key meeting between the European regulators, ENSREG and the Commission is to take place on Thursday. As yet there are no test criteria, even though judgments have already been made - judgments that the stress tests are too soft, disappointing or inadequate. There have not been any stress tests yet. The test criteria will be drawn up on Thursday.
What we do have is a proposal from a body of which the Commission is not a member. In April, the Western European Nuclear Regulators Association published its preparatory work, which it was fully entitled to do. It is up to us to decide what to do with this. Without any involvement on the part of the Commission, WENRA applied its expertise and, following a circulation procedure, came up with a resolution that human error and human causes should not be included. I do not think this is adequate.
That is why I will present my position on behalf of the Commission tomorrow evening to all 27 nuclear watchdog bodies, based on thorough groundwork, telling them that we need to take all risks into consideration, regardless of their origin. This applies equally to natural causes, such as earthquakes, flooding or extreme temperatures, and human causes, such as error, accident, intent or criminality. As far as I am concerned this also includes terrorist threats, cyber attacks and plane crashes.
I believe that this is in the interests of the people of Europe. Today's debate showed me that there is a broad interest among all parties in the European Parliament in this test and in the test criteria, which must include the human factor. I am grateful for this tailwind. By the way, it is not always easy to make a clear distinction: was Fukushima caused by nature or by human beings? I would claim it was originally a natural disaster - earthquake and flooding - however, human strengths and weaknesses came into play when it came to taking control of the risk and in reducing and avoiding damage. Human weaknesses have continued to play a role in Japan right up to the present.
After Thursday I will be more than happy to report back to you on what is to happen next. However, you must know that I need the approval of the European Commission - which I already have - and the national regulators - which I intend to obtain. I need to get approval for the test criteria of the stress tests from each national regulator, including our very competent and esteemed colleagues in Paris, London, Madrid and Brussels, where opinion is still inconclusive, although there is a feeling that there is little to be gained by taking matters to a European level.
I promise you transparency in this matter. We must learn the lesson of complete transparency from Chernobyl. I promise you transparency in relation to how negotiations proceed in Brussels on Wednesday evening and Thursday and what the result is. I will also tell you if we fail to reach an agreement between the Commission and ENSREG, at which point we may return the mandate to the European Council. You will not find my signature on an abbreviated version of the stress test.
(Applause)
The debate is closed.
Written statements (Rule 149)
(GA) The effect of Chernobyl on the world and the current events in Fukushima are clear evidence of the devastation which nuclear mishaps inflict on local communities.
Since there is a significant number of nuclear stations in Europe, and since these stations are often close to borders, a cross-border approach must be adopted to nuclear safety, coordinated at the EU level. Member States must share information on safety issues, potential threats and civil protection coordination with their neighbours and with nuclear facilities on a prompt and ongoing basis.
There is a significant nuclear risk to Ireland because of the nuclear plants on the west coast of Britain; Sellafield is the most famous. Five men were arrested under the Terrorism Act outside the Sellafield nuclear plant on 2 May, and the Irish Government has not yet stated whether the British Government shared all the security information about the incident with it.
The Irish people must be convinced that their government is fully informed of any neighbouring threat and of what is being done to combat those security threats.
The situation in Japan and at the Fukushima Daiichi power plant after the earthquake and tsunami of 11 March 2011 remains a cause for concern. This, coupled with the 25th anniversary of the Chernobyl nuclear disaster, which struck Ukraine on 26 April 1986, is a reminder to European leaders of their responsibility regarding nuclear safety in Europe. That is why Member States must take all the measures necessary to ensure and maintain a maximum level of security in European power plants and a maximum level of protection for citizens. Nevertheless, it is important to keep a cool head when addressing present and future energy challenges. Therefore, nuclear energy, as a low CO2 emission technology, cannot be overlooked. The challenge lies in achieving a balance between the development of nuclear energy and the development of tools for preventing the risks associated with its production and for combating the effects of nuclear accidents.
This year is the 25th anniversary of the nuclear disaster in the Ukrainian town of Chernobyl. On 26 April 1986, a sudden power surge in the reactor during a system test damaged the reactor vessel, which gave rise to a series of explosions. According to UN data, areas within a radius of 500 km from the power plant were contaminated. Around 115 000 people were evacuated from the areas in the vicinity of the reactor, and since 1986 around 220 000 people have been relocated from Belarus, the Russian Federation and Ukraine.
Nuclear accidents occur without warning and unexpectedly. The accident in Chernobyl occurred 25 years ago, but as recently as March of this year there was an accident in Fukushima. It should be noted that the cause of the disaster was the breakdown of the cooling system due to a power outage, and interruptions to power supply are a frequent phenomenon in the Member States. There can be no doubt that we should draw conclusions from history, but we should not become hysterical in response to the disaster in Japan. This accident has given rise to serious doubts regarding the safety of nuclear energy around the world. Everything points to the fact that nuclear energy will become a significant source of energy in the near future, and therefore it is absolutely crucial to ensure that the highest feasible level of safety is achieved in the energy sector.